UNITED STATES ANTIMONY CORPORATION POST OFFICE BOX 643 THOMPSON FALLS, MONTANA 59873-0643 406-827-3523 406-827-3543 FAX tfl3543@blackfoot.net E-MAIL May 3, 2013 Securities and Exchange Commission Washington, D.C., 20549 Re: United States Antimony Corporation Amendment No. 1 to Form 10-K for Fiscal Year Ended December 31, 2011 Filed January 8, 2013 Response submitted April 1, 2013 File No. 001-08675 Dear Sirs: Set forth below is our response to your comment letter ofApril 17,2013, requesting that we amend our 2011 10K filing, or, if appropriate, provide additional information per our 2011 10K filing. Amendment No. 1 to form 10K for Fiscal Year Ended December 31, 2011 Response to Item11, Executive Compensation, page 31 1) The company does not have any outstanding grants of plan based awards.Upon further reading of Item 402(p), we have concluded that the outstanding equity warrants issued to the CEO in a prior year as part of an agreement with him to make a loan to the Company should be included in a table.It appears that the table is meant to disclose outstanding equity awards for service based compensation, and the equity award for making a Company may be construed as providing a service. We propose to include the following table as required by Item 402(p) of Regulation S-K in an amended filing of our 2011 Form10K: Outstanding Equity Awards at Fiscal Year End Option Awards Name Number of Securities Underlying Unexercised Options Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options Option Exercise Price Option Expiration Date Number of Shares of Stock That Have Not Vested Market Value of Shares of Stock That Have Not Vested Exercisable Unexercisable # # John C. Lawrence 0 0 None None None (Chairman of the Board of Directors and Chief Executive Officer) Stock Awards Number of Shares Market Value of Equity Incentive Plan Awards: Equity Incentive Plan Awards: of Stock That Shares of Stock Number of Unearned Shares Number of Unearned Shares Have Not That Have Not Units or Other Rights That Units or Other Rights That Name Vested Vested Have Not Vested Have Not Vested None N/A None None The stock awards to John Lawrence and Russell Lawrence are not included in the table of Outstanding Equity Awards at Fiscal Year End because they have vested when issued. Regarding Russell Lawrence, he has never received any stock based compensation except for his service as a Company director, which is disclosed in another table. 2) We have reviewed the summary compensation table required by Item 402 (n)(2)(ix) and concluded that thesummary compensation table should include restricted options/awards since these amounts, although not connected to compensation as an officer, but were for services provided as a director of the Company, do qualify for inclusion as total compensation paid to officers from all sources.We propose to include Russell Lawrence in this table due to his receipt of fees for service as a director, since the total compensation received as an officer and Director is in excess of $100,000.We propose to include the summary compensation table and disclosure below: Summary Compensation Table, Page 31 We will amend the summary compensation table required by Item 402(n) as follows: Name and Principal Position Year Salary Bonus Other Annual Compensation (1) Stock Awards All Other Compensation Total John C. Lawrence, N/A None President and Chief Executive Officer $6,500 Russell Lawrence, $85,000 N/A None Vice President for $85,000 $98,520 Latin America $85,000 $6,500 Represents earned but unused vacation. Compensation for all executive officers, except for the President/CEO position, is recommended to the compensation committee of the Board of Directors by the President/CEO.The compensation committee makes the recommendation for the compensation of the President/CEO.The compensation committee has identified a peer group of mining companies to aid in reviewing the President’s compensation recommendations for executives, and for reviewing the compensation of the President/CEO.The full Board approves the compensation amounts recommended by the compensation committee. Currently, the executive managements’ compensation only includes base salary and health insurance.The Company does not have annual performance based salary increases, long term performance based cash incentives, deferred compensation, retirement benefits, or disability benefits. For 2011, the compensation committee reviewed the President’s salary, and determined that in comparison to other chief executives in the same industry and similar size companies, he was not adequately compensated.It was determined by the compensation committee to raise the President’s base salary to $126,000 annually. See amended disclosure in table above; sentence with “no executive officer received stock awards for their services as a company officer/executive for the years 2009 thru 2011” will be deleted. The amounts included in the summary compensation table included in the 10K filed on March 14, 2012, for all other payouts were reimbursed expenses.The CEO and other company officials use their own funds for travel costs, and often, in Mexico, have paid Company expenses for supplies, etc., and request reimbursements for these costs.There is not any type of compensation that accrues to the Officer or Director due to these payments.After considering the type of expenditure, it appeared that reimbursed expenses were not correct items to include in a table for reporting compensation to either the Directors or Officers. John Gustaven did not receive compensation in excess of $100,000 in any year, and is therefore not included in the summary compensation table. Response toItem 12. Security Ownership of Certain Beneficial Owners and Management, page 31 We will add a column to the table of beneficial stock ownership to disclose percent of ownership all voting shares.In addition, since there are no Series A Preferred Shares outstanding, the reference to them has been removed. We will calculate percentages for class and voting stock to be more precise. We will also add a summary of a class that includes all preferred and common voting share held by Officers and Directors. The following is the amended table: Title of Class Name and Address ofBeneficial Owner(1) Amount and Nature of Beneficial Ownership Percent ofClass(1) Percent of all Voting Stock Common stock Reed Family Limited Partnership 328 Adams Street Milton, MA 02186 Common stock The Dugan Family c/o A. W. Dugan 1415 Louisiana Street, Suite 3100 Houston, TX 77002 Series B Preferred Excel Mineral Company N/A PO Box 3800 Santa Barbara, CA 93130 Series C Preferred Richard A. Woods * 59 Penn Circle West Penn Plaza Apts. Pittsburgh, PA 15206 Series C Preferred Dr. Warren A. Evans * 69 Ponfret Landing Road Brooklyn, CT 06234 Series C Preferred Edward Robinson * 1007 Spruce Street 1st Floor Philadelphia, PA 19107 Series C Preferred All Series C Preferred Shareholders as a group 100* Common stock John C. Lawrence Common stock Russ Lawrence * * Common stock Leo Jackson * * Common stock Gary Babbitt * * Common stock Pat Dugan * * Common stock Matthew Keane * * Common stock Daniel Parks * * Common Stock All directors and executive officers as a group Series D Preferred John C. Lawrence Series D Preferred Leo Jackson * Series D Preferred Gary Babbit * Series D Preferred All Series D Preferred Shareholders as a group 1 Common Stock All directors and executive officers as a group Preferred Stock All Preferred Shareholders w/voting rights that are officers or directors Common and All directors and executive Preferredofficers as a group 6,607,625 Voting Stock Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of March 15, 2012, are deemed outstanding for computing the percentage of the person holding options or warrants but are not deemed outstanding for computing the percentage of any other person. Percentages are based on a total of 59,349,300shares of common stock, 750,000 shares of Series B Preferred Stock, 177,904 shares of Series C Preferred Stock, and 1,751,005 shares of Series D Preferred Stock outstanding on March 15, 2012. Includes 3,853,653 shares of common stock and 250,000 stock purchase warrants.Excludes 183,324 shares owned by Mr. Lawrence's sister, as to which Mr. Lawrence disclaims beneficial ownership. Includes shares owned by Al W. Dugan and shares owned by companies owned and controlled by Al W. Dugan.Excludes 183,333 shares owned by Lydia Dugan as to which Mr. Dugan disclaims beneficial ownership. The outstanding Series C and Series D preferred shares carry voting rights equal to the same number of shares of common stock. The outstanding Series B preferred shares carry voting rights only if the Company is in default in the payment of declared dividends.The Board of Directors has not declared any dividends as due and payable for the Series B preferred stock. * Applicable per cent is less than 1% We acknowledge that we are responsible for the adequacy and accuracy of the disclosure in our filings of forms 10K and 10Q. We acknowledge that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with the filing of our forms 10K and 10Q.We acknowledge that we may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /S/ Daniel L. Parks Daniel L. Parks Chief Financial Officer
